FILE COPY




                                   No. 07-14-00435-CV


Ashley Denham as Parent and Legal            §     From the 47th District Court
Guardian of F.L.J.B., a Minor Child,                 of Potter County
 Appellant                                   §
                                                   July 15, 2015
v.                                           §
                                                   Opinion by Justice Hancock
Texas Mutual Insurance Company,              §
 Appellee
                                   J U D G M E N T

       Pursuant to the opinion of the Court dated July 15, 2015, it is ordered, adjudged

and decreed that the judgment of the trial court be affirmed.

       It is further ordered that appellant pay all costs in this behalf expended for which

let execution issue.

       It is further ordered that this decision be certified below for observance.

                                           oOo